ACCEPTED
                                                                                            01-15-00142-cr
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     8/19/2015 10:49:34 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                                0. 01-15-00142-CR

                                 COURT OF APPEALS                       FILED IN
                                                                 1st COURT OF APPEALS
                               THE FIRST DISTRICT                    HOUSTON, TEXAS
                                OUSTON, TEXAS                    8/19/2015 10:49:34 AM
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk
WILLIE FELDER                           §                           APPELLANT
                                        §
vs.                                     §
                                        §
THE STATE OF TEXAS                      §                             APPELL EE



                      APPE~ I IN CAUSE N0.1172613
                 IN THE 185T JUDICIAL DISTRICT COURT
                       OF H · RRIS COUNTY, TEXAS


              APPELLANT'S      OTION TO DISMISS THE APPEAL

TO THE HONORABLE JUJTICES OF SAID COURT:
      NOW COMES, WILLI           FELDER, Appellant in the above entitled and

numbered cause, by and throu h his attorney of record, Stanley G. Schneider, and

moves this Court to dismiss his ppeal. In support thereof, he would shows the Court

as follows:

      Appellant has decided no to proceed with the appeal.

      WHEREFORE, PREMI          S CONSIDERED, Appellant requests that this court

dismiss the instant appeal.
                    Respectfully submitted,


                    SCHNEIDER & McKINNEY, P.C.

                    Isl Stanley G. Schneider
                    Stanley G. Schneider
                    T.B.C. No. 17790500
                    440 Louisiana
                    Suite 800
                    Houston, Texas 77002
                    Office: 713-951-9994
                    Fax 713-224-6008
                    EMAIL: stans3 112@aol.com


                    ATTORNEY FOR APPELLANT




APPROVED:




~~
WILLIE FELDER




                2
                        CER IFICATE OF SERVICE

      This is to certify that a rue and correct copy of the attached and foregoing

Motion to Dismiss Appeal has been emailed , mailed and/or hand delivered on the

Appellate Section of the Hani County District Attorney's Office, 1201 Franklin,

Houston, Texas 77002 on this the 19th day of August, 2015.



                                            Isl Stanley G. Schneider
                                            Stanley G. Schneider




                                        3